Citation Nr: 0115171	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  01-01 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUE

Whether a timely notice of disagreement has been received to 
the February 1999 denial of entitlement to Department of 
Veterans Affairs (VA) death benefits.  




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

There is no verified service of the appellant's deceased 
husband.  He died in January 1996.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2000 decision by the Manila, the 
Republic of the Philippines Regional Office (RO) of VA which 
determined that the appellant had not submitted a timely 
notice of disagreement to the February 1999 denial of her 
claim for VA death benefits on the merits.  


FINDING OF FACT

A timely notice of disagreement was not received following 
notification on October 13, 1999 to the appellant of the 
February 1999 denial of her claim for VA death benefits.  


CONCLUSION OF LAW

The issue of entitlement to VA death benefits is not in 
appellate status. 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.201, 20.302(a), 20.305 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102 and 5103).  The 
record shows that the appellant was notified of the reasons 
and bases for the denial of her claim in the October 2000 RO 
decision letter and in the January 2001 statement of the 
case.  In February 2001, she was also advised that she could 
request a hearing and/or submit additional evidence and 
argument on behalf of her claim.  VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.  The Board concludes the discussions in 
the October 2000 decision and the January 2001 statement of 
the case, both sent to the appellant, informed her of the 
information and evidence needed to substantiate this claim 
and complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The appellant has not referenced any unobtained 
evidence that might aid her claim or that might be pertinent 
to the bases of the denial of this claim.  In this case, the 
Board finds that VA has done everything reasonably possible 
to assist the appellant.  There is sufficient evidence of 
record to decide her claim properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the appellant, the Board finds 
that the appellant has not been prejudiced by the Board's 
consideration of her claim with regard to the timeliness of 
her notice of disagreement following the February 1999 
decision, as set forth below.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993) [when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby].  For the reasons previously set forth, the Board 
believes that the appellant has been given ample opportunity 
to provide evidence and argument in support of her claim.  In 
short, the Board finds that the appellant has been given 
adequate notice of the need to submit evidence or argument 
and that she is not prejudiced by this decision.


Background

In April 1998, an application for VA death benefits was 
received from the appellant.  Further information was 
requested by the RO.  Thereafter, the appellant responded and 
submitted another application for VA death benefits which was 
received in November 1998.  A third application for VA death 
benefits was received in December 1998.  In this third 
application, the appellant listed a new address than was 
previously of record.  In a letter from the appellant's son, 
it was again indicated that the appellant was residing at the 
new address.  

In a February 1999 decision letter, the RO denied the claim 
for VA death benefits on the basis that the appellant's 
deceased husband did not have the necessary valid military 
service in the Armed Forces of the United States.  The 
appellant was provided her procedural and appellate rights.  
However, this letter was not sent to the appellant at her 
current address of record.  

Thereafter, also in February 1999, a letter from the 
appellant's daughter was received by VA which again confirmed 
the appellant's new address.  

In an October 13, 1999 decision letter, the RO confirmed and 
continued the prior denial of the appellant's claim for VA 
death benefits.  She was informed that she could appeal the 
February 1999 denial of her claim.  She was again provided 
notice of her procedural and appellate rights.  The decision 
letter was sent to the new address of record.  Therefore, the 
appellant was properly notified of the denial of her claim by 
this decision letter.

On October 23, 2000, correspondence was received from the 
appellant in which she disagreed with the February 1999 RO 
determination.  In an October 2000 decision letter, the RO 
determined that the appellant had not submitted a timely 
notice of disagreement to the February 1999 denial of her 
claim for VA death benefits on the merits.  She was informed 
that she could appeal this October 2000 determination.  The 
appellant thereafter perfected an appeal as to the October 
2000 determination.  Thus, the issue of whether a timely 
notice of disagreement has been received to the February 1999 
denial of entitlement to VA death benefits is in appellate 
status.  38 U.S.C.A. §§ 7105, 7106; 38 C.F.R. §§ 19.33, 
19.34.


Analysis

Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished.  The notice of disagreement must be filed 
within one year of the date of mailing of the result of the 
initial review or determination.  A substantive appeal must 
be filed within 60 days from the date the RO mails the 
statement of the case to the appellant or within the 
remainder of the one year period from the date of the 
notification of the determination, whichever period ends 
later.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302(a), (b).  If there is a failure to comply with 
the laws and regulations, it is incumbent upon the Board to 
reject the application for review on appeal.  Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 
(1993).

In computing the time limit for filing, a postmark date will 
be accepted.  When VA rules require that any written document 
be filed within a specified period of time, a response 
postmarked prior to expiration of the applicable time limit 
will be accepted as having been timely filed.  In the event 
that the postmark is not of record, the postmark date will be 
presumed to be five days prior to the date of receipt of the 
document by VA.  In calculating this 5-day period, Saturdays, 
Sundays and legal holidays will be excluded.  In computing 
the time limit for filing a written document, the first day 
of the specified period will be excluded and the last day 
included.  Where the time limit would expire on a Saturday, 
Sunday, or legal holiday, the next succeeding workday will be 
included in the computation.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.305.  

In this case, the appellant was notified on October 13, 1999 
of the denial of her claim.  Since the February 1999 decision 
letter was sent to the wrong address, the later decision 
letter is considered the date of notification since this is 
the first date that the appellant received notice of the 
denial of her claim and of her procedural and appellate 
rights at her proper address.  

Thereafter, on October 23, 2000, correspondence was received 
from the appellant in which she disagreed with the February 
1999 RO determination (or the October 1999 decision, for that 
matter).  This correspondence was date-stamped as received on 
October 23, 2000.  This correspondence was not received 
within one year of the October 13, 1999 notification letter.  
Even with consideration of the dates excluded under 38 C.F.R. 
§ 20.305, this correspondence was not received in a timely 
manner.  

The appellant initially contends that the February 1999 
decision letter was not sent to the proper address.  The 
Board agrees, as noted above.  The appellant secondly 
contends that she did not received the October 1999 decision 
letter in a prompt manner because she was staying at a 
different address and her stepson did not inform her of the 
receipt of that letter.  In that regard, the Board notes that 
the October 1999 decision letter was properly sent to the 
appellant's address of record.  It is the appellant's 
responsibility to notify VA of any change of address.  The 
appellant did not notify VA of any change from her new 
address where the October 1999 decision letter had been sent.  
VA is not responsible for any action or inaction on the part 
of her stepson.  

Accordingly, the Board finds that a timely notice of 
disagreement was not received following notification to the 
appellant of the February 1999 denial of her claim for VA 
death benefits.  Thus, the issue of entitlement to VA death 
benefits is not in appellate status. 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.200, 20.201, 20.302(a), 20.305.


ORDER

The appeal is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

